 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL B. WILLIAMS,                              No. 1:16-cv-01065-DAD-JDP (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS &
                                                       RECOMMENDATIONS, DISMISSING
14   JESSICA SANTIAGO, Unit Supervisor at              ACTION FOR FAILURE TO STATE A
     Coalinga State Hospital,                          CLAIM
15
                        Defendant.                     (Doc. Nos. 22, 24)
16

17

18          Plaintiff Michael B. Williams is a civil detainee proceeding pro se and in forma pauperis

19   in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 6, 2019, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s case be dismissed due to plaintiff’s failure to state a claim in his

23   third amended complaint. (Doc. No. 24.) The findings and recommendations were served by

24   mail upon plaintiff at his address of record and contained notice that any objections thereto were

25   to be filed within fourteen (14) days of service. (Id. at 3.) The mail directed to plaintiff was

26   returned to the court as undeliverable on March 15, 2019. Any notice of change of address to be

27   filed by plaintiff was therefore due no later than May 23, 2019. Plaintiff has failed to file a notice

28   of change of address or any objections to the findings and recommendations, and the time in
                                                       1
 1   which to do so has now long since passed.

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 3   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 4   court finds the findings and recommendations to be supported by the record and by proper

 5   analysis.

 6          Accordingly,

 7          1.      The findings and recommendations issued on March 6, 2019, (Doc. No. 24), are

 8                  adopted in full;

 9          2.      Plaintiff’s action is dismissed with prejudice due to plaintiff’s failure to state a

10                  claim; and

11          3.      The Clerk of Court is directed to close this case.

12   IT IS SO ORDERED.
13
        Dated:     November 19, 2019
14                                                         UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
